Exhibit 99.1 February 20, 2011 Analyst Contact: Andrew Ziola 918-588-7163 Media Contact: Brad Borror 918-588-7582 ONEOK Partners Announces Higher Fourth-quarter and Full-year 2011 Financial Results; Increases 2012 Earnings Guidance Net Income More than Doubles in the Quarter; Led by Significantly Higher Natural Gas Liquids Operating Results TULSA, Okla. – Feb. 20, 2012 – ONEOK Partners, L.P. (NYSE: OKS) today announced fourth-quarter 2011 earnings of $1.26 per unit, compared with $0.54 per unit on a split-adjusted basis for the fourth quarter 2010.Net income attributable to ONEOK Partners was $298.6 million for the fourth quarter 2011, compared with $142.3 million for the same period in 2010. Full-year 2011 net income attributable to ONEOK Partners was $830.3 million, or $3.35 per unit, compared with $472.7 million, or $1.75 per unit on a split-adjusted basis, in 2010.2010 results include a $16.3-million, or 8-cent-per-unit, gain on the sale of a 49-percent interest in Overland Pass Pipeline Company, LLC to Williams Partners, L.P. that was completed in September 2010. The partnership also increased its 2012 net income guidance by more than 9 percent to a range of $810 million to $870 million, compared with the previous guidance range of $740 million to $800 million, released on Sept. 26, 2011.The increase reflects higher anticipated earnings in the partnership's natural gas liquids segment, offset partially by lower expected earnings in the natural gas gathering and processing segment. The partnership's distributable cash flow (DCF) is now expected to be in the range of $925 million to $985 million, compared with the previous guidance range of $845 million to $915 million. 2012 earnings guidance includes a projected 2.5-cent-per-quarter increase in unitholder distributions, higher than the 2-cent-per-quarter increase in guidance provided in September 2011.Actual unitholder distribution declarations are subject to ONEOK Partners board approval. “The partnership had an exceptional year, growing volumes and benefiting from our integrated midstream natural gas and natural gas liquids assets, while developing new growth -more- ONEOK Partners Announces Higher Fourth-quarter and Full-year 2011 Financial Results; Increases 2012 Earnings Guidance February 20, 2012 Page 2 projects that now total almost $3 billion,” said John W. Gibson, chairman and chief executive officer of ONEOK Partners. “The partnership posted exceptional results in the fourth quarter, primarily as a result of continued strong natural gas liquids price differentials and higher natural gas liquids and natural gas volume growth,” Gibson stated. “In the fourth quarter, the natural gas gathering and processing segment continued to experience higher natural gas volumes gathered and processed, driven primarily by increases in the Williston Basin where we recently completed the first of three new natural gas processing plants and related infrastructure.” In the fourth quarter 2011, earnings before interest, taxes, depreciation and amortization (EBITDA) were $399.8 million, a 70-percent increase compared with $235.0 million in the fourth quarter 2010.Full-year 2011 EBITDA was $1.24 billion, a 43-percent increase compared with $865.4 million in 2010. DCF for the fourth quarter 2011 was $321.3 million, an 89-percent increase compared with $169.8 million in the fourth quarter 2010.DCF for the full-year 2011 was $946.0 million, a 61-percent increase compared with $587.6 million in 2010. Operating income for the fourth quarter 2011 was $317.5 million, a 99-percent increase compared with $159.7 million for the fourth quarter 2010.For the full-year 2011, operating income was $939.5 million, a 60-percent increase compared with $586.3 million in 2010. The increases in operating income for both the three-month and full-year 2011 periods reflect favorable natural gas liquids (NGL) price differentials, increased NGL fractionation and transportation capacity available for optimization activities, higher NGL volumes gathered and fractionated, contract renegotiations and higher isomerization and marketing margins in the natural gas liquids segment.The natural gas gathering and processing segment benefited from higher net realized NGL and condensate prices, higher natural gas volumes processed and favorable changes in contract terms, offset partially by lower natural gas volumes gathered primarily in the Powder River Basin. Full-year 2011 results reflect the deconsolidation of Overland Pass Pipeline Company that is included in equity earnings from investments in the natural gas liquids segment.2010 results reflect the gain on the sale of a 49-percent ownership interest in Overland Pass Pipeline Company that was recorded in September 2010. Operating costs were $130.7 million in the fourth quarter of 2011, compared with $111.4 million for the same period last year.Operating costs for the full-year 2011 period were $459.4 million, compared with $403.5 million in 2010.The increases for both the three-month and full-year 2011 periods were due primarily to higher labor and employee-related costs associated with incentive and benefit plans, which includes equity-based compensation costs; higher property -more- ONEOK Partners Announces Higher Fourth-quarter and Full-year 2011 Financial Results; Increases 2012 Earnings Guidance February 20, 2012 Page 3 taxes; and higher expenses for materials and outside services, associated primarily with scheduled maintenance at the partnership’s NGL fractionation and storage facilities. Fourth-quarter 2011 equity earnings from investments were $33.6 million, compared with $30.7 million in the same period in 2010.Full-year 2011 equity earnings from investments were $127.2 million, compared with $101.9 million in 2010.The increase for the full-year 2011 period was due primarily to the partnership’s 50-percent interest in Overland Pass Pipeline included in equity earnings from investments that became effective in September 2010 and increased contracted capacity on Northern Border Pipeline, in which the partnership owns a 50-percent interest. Capital expenditures were $401.0 million in the fourth quarter 2011, compared with $149.9 million in the same period in 2010.Full-year 2011 capital expenditures were $1.1 billion, compared with $352.7 million in 2010.This increase was due to growth projects in the natural gas gathering and processing and natural gas liquids segments. > View earnings tables 2: · Full-year 2011 operating income of $939.5 million, compared with $586.3 million in 2010; · Natural gas gathering and processing segment operating income of $180.6 million, compared with $153.6 million in 2010; · Natural gas pipelines segment operating income of $130.1 million, compared with $163.0 million in 2010; · Natural gas liquids segment operating income of $628.6 million, compared with $272.3 million in 2010; · Equity earnings from investments of $127.2 million, compared with $101.9 million in 2010; · Capital expenditures of $1.1 billion, compared with $352.7 million in 2010; · Completing a two-for-one split of the partnership’s common units and Class B units on July 12, 2011. As a result, the partnership now has 130,827,354 common units and 72,988,252 Class B units outstanding, and its minimum quarterly distribution and target distribution levels have been adjusted proportionately; · Having $35.1 million of cash and cash equivalents and no commercial paper or borrowings outstanding as of Dec. 31, 2011, under the partnership’s $1.2 billion revolving credit facility; · Entering into in August a new $1.2 billion, five-year senior unsecured revolving credit facility that expires in August 2016; and · Increasing the quarterly cash distribution four times, including an increase in the quarterly cash distribution to 61 cents per unit from 59.5 cents per unit, payable on Feb. -more- ONEOK Partners Announces Higher Fourth-quarter and Full-year 2011 Financial Results; Increases 2012 Earnings Guidance February 20, 2012 Page 4 14, 2012, to unitholders of record as of Jan. 31, 2012, resulting in an annualized cash distribution of $2.44 per unit. BUSINESS-UNIT RESULTS: Natural Gas Gathering and Processing Segment The natural gas gathering and processing segment reported fourth-quarter 2011 operating income of $42.3 million, compared with $39.5 million for the fourth quarter 2010. Fourth-quarter 2011 results reflect a $10.1 million increase from higher natural gas volumes processed in the Williston Basin, offset partially by lower volumes in Kansas due to natural production declines; and a $6.0 million increase from higher net realized NGL and condensate prices. These increases were offset partially by a $3.0 million decrease due to changes in contract terms and a $2.1 million decrease from lower natural gas volumes gathered as a result of continued production declines and reduced drilling activity in the Powder River Basin in Wyoming. Operating income for the full-year 2011 period was $180.6 million, compared with $153.6 million in 2010. Full-year 2011 results reflect a $32.6 million increase as a result of higher net realized NGL and condensate prices; a $19.4 million increase from higher natural gas volumes processed in the Williston Basin and western Oklahoma resulting from increased drilling activity, which more than offset the impact of reduced drilling activity in certain parts of Kansas, and weather-related outages in the first quarter 2011; and an $8.8 million increase due to favorable changes in contract terms. These increases were offset partially by an $8.2 million decrease from lower natural gas volumes gathered as a result of continued production declines and reduced drilling activity in the Powder River Basin in Wyoming. The natural gas gathering and processing segment connected approximately 600 wells to its system in the Williston Basin region and the Mid-Continent in 2011, compared with approximately 300 well connections in 2010. Operating costs in the fourth quarter 2011 were $44.1 million, compared with $38.3 million in the same period last year.Full-year 2011 operating costs were $153.7 million, compared with $136.8 million in 2010.The increases in operating costs for both the three-month and full-year 2011 periods were due primarily to higher labor and employee-related costs associated with incentive and benefit plans, which includes equity-based compensation costs, and higher materials and supplies expense associated with growth in the segment’s operations; offset partially by a reduction in rental costs due to the acquisition of previously leased equipment. -more- ONEOK Partners Announces Higher Fourth-quarter and Full-year 2011 Financial Results; Increases 2012 Earnings Guidance February 20, 2012 Page 5 Key Statistics: More detailed information is listed on page 20 of the tables. · Natural gas gathered totaled 1,057 billion British thermal units per day (BBtu/d) in the fourth quarter 2011, up 1 percent compared with the same period last year due to increased drilling activity in the Williston Basin, offset partially by continued production declines in the Powder River Basin in Wyoming and certain parts of Kansas; and up 1 percent compared with the third quarter 2011; · Natural gas processed totaled 758 BBtu/d in the fourth quarter 2011, up 13 percent compared with the same period last year due to increased drilling activity in the Williston Basin and western Oklahoma, offset partially by natural production declines in Kansas; and up 5 percent compared with the third quarter 2011; · The realized composite NGL net sales price was $1.06 per gallon in the fourth quarter 2011, up 5 percent compared with the same period last year; and down 3 percent compared with the third quarter 2011; · The realized condensate net sales price was $85.39 per barrel in the fourth quarter 2011, up 33 percent compared with the same period last year; and down 3 percent compared with the third quarter 2011; · The realized residue gas net sales price was $5.08 per million British thermal units (MMBtu) in the fourth quarter 2011, down 15 percent compared with the same period last year; and down 3 percent compared with the third quarter 2011; and · The realized gross processing spread was $7.79 per MMBtu in the fourth quarter 2011, up 1 percent compared with the same period last year; and down 5 percent compared with the third quarter 2011. NGL shrink, plant fuel and condensate shrink discussed in the table below refer to the Btus that are removed from natural gas through the gathering and processing operation; it does not include volumes from the partnership’s equity investments.The following table contains operating information for the periods indicated: -more- ONEOK Partners Announces Higher Fourth-quarter and Full-year 2011 Financial Results; Increases 2012 Earnings Guidance February 20, 2012 Page 6 Three Months Ended Years Ended December 31, December 31, Operating Information (a) Percent of proceeds NGL sales (Bbl/d) Residue gas sales (MMBtu/d) Condensate sales (Bbl/d) Percentage of total net margin 62
